Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the sample preparation module, LC separation module and mass spectrometer module along with the result calculation module are conventional elements utilized in chemical identification devices.  The addition of a general purpose computer or controller also is a conventional element in the prior art.  However, the claimed controller being set forth in means plus function form requires interpretation of the generic controller element as a special purpose controller configured to carry out the claimed function/algorithms ascribed thereto.  Therefore, the functions/algorithms requiring the controller configured to “monitor a predetermined set of operational parameters (1-n) indicative of a performance status of the clinical diagnostic system, trigger a quality control procedure and/or a maintenance procedure whenever one or more parameters (1-n) of the 15predetermined set of operational parameters (1-n) is out of specification, and minimize the quality control and/or maintenance procedures as long as the set of operational parameters (1-n) remains within specification” differentiates the claimed structure over the prior art.  The prior art devices, including for example US Patent Application 2014/0296089 to Holmes et al. employs a similarly constructed apparatus, but which activates a maintenance or quality control cycle via an external device or on a use basis, implying a time in use or wear and tear wrote scheduling approach, rather than deriving the determination to engage a maintenance or quality control cycle on the basis of data derived from processing of an in-situ specimen.  Claims 2-15 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A VANORE whose telephone number is (571)272-2483. The examiner can normally be reached Monday to Friday 7AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A VANORE/Primary Examiner, Art Unit 2881